DETAILED ACTION
CLAIMS 1, 3-7, AND 9-10 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 6-7, and 9-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahali et al., US 2006/0282685 Al, (“Bahali”) in view of Holle et al., US 8,046,600 B2, (“Hollee”) in further view of Shimohata et al., US 2008/0155284 Al, (“Shimohata”).
Bahali was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Bahali teaches a server system , (Figs. 1A-1C) comprising:
a first server device, (Fig. 1A, element 102A-1; See also Fig. 1B element 106A; See also Fig. 1C element 106A) having a first preset power consumption upper limit; ([0038]” power management is quantized into a number of predefined power management or "throttling" zones or levels. While the number, spacing, and definition of such power management levels may be arbitrarily established, power management levels are defined in one embodiment in 5 percent increments from 100 to 60 percent of the peak rated power usage of each element ( e.g., server data processing system….” Emphasis added. 
See also [0041]” throttling or power management levels may serve as a power usage "ceiling" or maximum.” i.e. at any given time, a server operates at a “throttling” zone or level – a first preset power consumption limit giving the claim the BRI – which may later be adjusted) 
at least one second server device, (Fig. 1A, element 102A-2; See also Fig. 1B element 106B; See also Fig. 1B element 106B) communicating with the first server device ([0032]-[0033] “a server data processing system monitors the power usage of other server data processing systems by receiving or collecting power usage data from all other server data processing systems of the group … each server data processing system also provides its own power usage data to each of the group's other server data processing systems….” Emphasis added; See also [0034], [0050], and [0066] – [0067]) ; and
 a power supply, (Fig. 1A element 104A; See also Figs. 1B and 1C elements 108 and 110 collectively.) supplying power of a total power consumption value to the first server device and the second server device, ([0031] “Once determined, the total power usage of a group may then be compared to an associated power usage threshold to determine the level of power management to be applied.” Emphasis added. i.e. a power usage threshold – a total power consumption value giving the claim the BRI – is compared to a calculated actual usage value.) 
wherein the first server device obtains current power consumption information respectively transmitted by the at least one second server device, so as to calculate a current total power consumption value of the server system, ([0030] “each server data processing system of a (power management) group monitors the power usage of all other server data processing systems of the group and determines (utilizing) its own dynamically determined power usage) the total power usage of the group” Emphasis added. See also Fig. 5, element 508)
the first server device 
determines whether it is necessary to raise the first preset power consumption upper limit to a second preset power consumption upper limit ([0039] “a power management level of each member of the power management group could be increased by one level or quanta every two seconds until the maximum power management state ( e.g., a 40 percent throttling level or power usage reduction) is reached.” See also [0042]) according to the current total power consumption value ([0038] “Once a distributed power usage management method-enabled server has compared the current total power usage of its power management group to a predetermined power usage threshold, the comparison result is utilized, according to one embodiment, to select a power management operation to be performed … power management is quantized into a number of predefined power management or "throttling" zones or levels....”Emphasis added.) and an operation of the first server device, ([0041] “when any server data processing system of a power management group lags behind any other server data processing system of the group by more than 5 percent in terms of its cumulative weighted throttling time, that server is required to remain at least one power management level above the other server data processing systems until it is within 1 percent of the greatest cumulative weighted throttling time of the power management group.” Emphasis added. i.e. power control decisions are also based on the server’s cumulative weighted throttling time – an operation of the first server device giving the claim the BRI – ) 
and 
determines whether the power supply has excess power … ([0038] “Once a distributed power usage management method-enabled server has compared the current total power usage of its power management group to a predetermined power usage threshold….” Emphasis added. 
See also [0040] “By reducing total power usage to at least 93 percent of the combined peak rated power usage, a power usage increase commensurate with a single step (5 percent) power management decrease of each component server should result in a power usage of, at most, 98 percent of the combined peak rated power usage for the group, thus preventing power management thrashing.” Emphasis added. See also [0029]. i.e. when the total power usage reaches ninety-three percent of peak – excess power giving the claim the BRI – power throttling is curtailed.  ) and 
Bahali does not teach determines whether the power supply has excess power by subtracting the current total power consumption value of the server system from the current total power consumption value of the power supply …  and in response to a determination that it is necessary to raise the first preset power consumption upper limit and a determination that the power supply has the excess power, one of the at least one second server device lowers a preset power consumption upper limit of the one of the at least one second server device, and then the first server device raises the first preset power consumption upper limit to the second preset power consumption upper limit,  a first power that the first server device raises is equal to a second power that all of the at least one second server device lowers.  
Note, however, that Bahli goes on to teach on that the computing systems may consume variable amounts of power limited by a power usage “ceiling”. (Bahali [0041])  
Holle teaches and in response to a determination that it is necessary to raise the first preset power consumption upper limit (col. 7, ll. 64-66 “Starting at operation 502, the power management point determines if the additional  power request was received from a priority power consumer.” Emphasis added. i.e. a request for more power is made – a determination that it is necessary to raise the first preset power consumption limit giving the claim the BRI --)and a determination that the power supply has the excess power, one of the at least one second server device (Fig. 1, elements 111, 112, 113, 121, 122, 123, 131, 132, 133, 110, 120, 130, 140) lowers a preset power consumption upper limit of the one of the at least one second server device, and then the first server device raises the first preset power consumption upper limit to the second preset power consumption upper limit,  a first power that the first server device raises is equal to a second power that all of the at least one second server device lowers.  (col. 8, ll. 4-20 “At operation 506, the power management point determines if there is enough available power to fill the additional power request … If the answer is no, then the logic proceeds to operation 508 where a lower priority consumer is told to return power so that the power management point can fulfill the additional power request from the higher priority consumer. For example, an additional power request may be approved when the power increase amount exceeds the available power budget by an over-budget amount because a higher priority server has priority over a lower priority server. The power management point tells the lower priority server to decrease its power budget by the over-budget amount. This over-budget amount is then available to be re-assigned to the higher priority server. The power management point then lowers its available power budget by the power increase amount in the original additional power request.” Emphasis added. See also Figs. 5 and 3. 
i.e. the difference between the available power – excess power giving the claim the BRI – and the requested power is reallocated from the lower priority server so that the higher power server may increase its consumption after the lower power server decreases its consumption. 
The amount of power given back by the low priority server is given to the high priority server so that it may increase by that amount.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Holle with the teaching of Bahali as both references are directed to controlling power in computing systems. Moreover, Holle improves on Bahali’s teaching of computing systems operating at varying power levels and under a power budget (Bahali [0041]) by teaching a technique which allows for a computing system to return it’s allocated power budget for use by another computing system (Holle col. 8, ll. 21-29) thus improving power saving and efficiency in the system.
Bahali in view of Holle does not expressly teach determines whether the power supply has excess power by subtracting the current total power consumption value of the server system from the current total power consumption value of the power supply …
Note, however, that both Bahli and Holle go on to teach that excess power limits are calculated so as to vary the power budget distribution. (Bahli [0038], Holle col. 8, ll. 4-20.) 
Shimohata teaches determines whether the power supply has excess power by subtracting the current total power consumption value of the server system from the current total power consumption [0047] “FIG. 4A shows the relationship between a designed maximum power consumption and dynamic margin … The dynamic power consumption measuring unit 11 measures a power consumption in each component device of the servers 3a and 3b at a time point li.t, for example at time intervals of 5 to 15 minutes. If the maximum value is set to the sum of the rated power consumptions of the component devices of the servers 3a and 3b, the dynamic margin at the time point li.t is obtained from a remainder by subtracting the sum of the dynamic power consumptions of the serves 3a and 3b measured by the dynamic power consumption measuring unit 11 from the maximum value.” Emphasis added. See also [0015])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shimohata with the teaching of Bahali and Holle as all three references are directed to controlling power in computing systems. Moreover, Shimohata carries out Holle’s teaching of determining a power headroom available to fulfill a priority request (Holle col. 8, ll. 4-20) by teaching a technique which determines power headroom by subtracting the dynamic power consumption of servers from a maximum value so as to allow a priority server to receive power (Shimohata [0047], [0015]). 
Claim(s) 6 and 10
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1. Therefore claim(s) 6 and 10 is/are rejected under the same reasoning set forth above over Bahali in view of Holle in further view of Shimohata.
Regarding claims 3-5, 7, and 9, 
Bahali and Holle teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remarks filed 5/13/2021 (“Remarks”), with respect to the rejection(s) of claim(s) 1, 6, and 10 under 35 U.S.C. § 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Bahali in view of Holle in further view of Shimohata.
"a first power that the first server device raises is equal to a second power that all of the at least one second server device lowers" and Applicant respectfully submits that such feature is at least not disclosed by the cited prior arts.” Remarks at p. 8, Examiner respectfully disagrees.
As discussed above and in the previous action, Holle teaches that the amount of power that the high priority server requests is claimed back from the other servers. (Holle at col. 8, ll. 4-20 “The power management point tells the lower priority server to decrease its power budget by the over-budget amount. This over-budget amount is then available to be re-assigned to the higher priority server.”). In a case where the system is operating at full capacity (i.e. the entire budget is consumed), a high priority request would receive exactly the power given back by the low priority servers. In other words, the high priority server is given the amount of power that the other servers gives up.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Brian J Corcoran/Examiner, Art Unit 2187      
     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187